Per Curiam.

R. C. 2945.39'provides that a release from confinement at Lima State Hospital, pursuant to a writ of habeas corpus, may be “final or on such conditions as the court may impose in the interests of protecting the health, safety, or welfare of the defendant or the public.” The Court of Appeals, finding appellee sane and not dangerous, granted him an unconditional release. This court will not disturb that factual determination.
Appellant construes the holding of the Court of Appeals as invalidating that portion of R. C. 2945.39 which makes possible a conditional release pursuant to a writ of habeas corpus. Because the Court of Appeals released appellee unconditionally, however, that court’s further determination as to the underlying validity of R. C. 2945.39 was unnecessary to its conclusion.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.